Ward, J.:
This, action was commenced in Justice’s Court in the county of Oswego. , Plaintiff claimed damages arising out of false representations in the purchasing of a quantity of apples. , A jury was impaneled in the case, .who heard the evidence and rendered a verdict for the plaintiff for sixty dollars something after ten o’clock on the night of the 13th of February, 1895. Upon the rendition of the’ verdict the justice of the peace holding the court entered the verdict on a piece of .paper and returns that, being tired and troubled to see, he did not foot up the costs and enter judgment complete until the next morning, which was the first business transacted by him after the entry of the verdict, about nine or ten hours intervening between the rendition of the verdict and the judgment. The costs were ascertained and the judgment, in fact, was rendered and entered in the docket book of the .justice that morning.. An appeal was taken ,to the County .Court and the judgment was reversed by that court for the reason that it was not rendered forthwith upon the coming in of the verdict, the court citing Sibley v. Howard (3 Den. 72) and Putnam v. Van Allen (46 Hun, 492) as authority for that conclusion, which is the sole question presented by this appeal.
In Sibley v. Howard (supra) there was a trial before a jury in Justice’s Court the first day of July and they rendered their verdict on that day. The justice immediately entered it in his docket, but made no further entry on that day. Within four days after the verdict he made an entry of the items of cost, but did not foot up the items until the ninth day of July.
In the case of Putnam v. Van Allen (46 Hun, 492) the action was. tried before a jury and verdict, rendered on the first day of October, but judgment was not completely rendered until October fifth.
■ Section 3015 of the Code of Civil Procedure provides that where a verdict is rendered the justice must forthwith render judgment and enter it in his docket book. .
*3In Van Wyck v. Hardy (39 How. Pr. 392, 399), decided; in the Court of Appeals, a summons and complaint which was required by an order of the court to be deposited forthwith in the post office, after the making of such order, in pursuance of the Code of Procedure, was not deposited for four .days. It was claimed that this was not deposited-, forthwith. The court held .that the deposit was in time and sufficient, and said: “No definition of that term. [“ forthwith”] is given in the Code. * * * Webster, among other definitions, defines it to mean ‘ without delay.’ That is a reasonable meaning, and, so understood, it must be left to the decision, of the court that is to pass upon the question to determine, under the circumstances of each case, whether the order in that respect has been complied with; and we agree with the court below that there was such a compliance in the present case.”
In Goodrich v. Sullivan (1 T. & C. 191) the facts were similar to the one in the case before us. There the jury rendered a verdict about midnight. The justice entered the verdict in his minutes, but did not enter judgment in his docket book for damages and costs until next morning. Held, that this was sufficient and a compliance with the statute.
In Tousley v. Mowers (14 Misc. Rep. 125) the verdict was rendered in the evening, and the justice was tired and worn out and did hot enter the judgment until the following day. Held, that this was an entry forthwith under section 3015 of the Code.
The meaning of the word “ forthwith ” has received judicial construction in insurance cases, where the policies have required that notice of the fire or other matter bo given'forthwith. And the rule adopted in such cases is well stated in Bennett v. Lycoming County Mutual Insurance Company (67 N. Y. 277), where the court "says: “The word forthwith’ does not, here mean immediately or instantaneously after the fire. , It means, and lms been held, to mean, within a reasonable time or with reasonable diligence after the fire (citing cases). What is a reasonable time depends upon all the circumstances of the case.”
In some of the cases a reasonable time is held to be twenty-four hours, as in Champlin v. Champlin (2 Edw. Ch. 328), where the court said that the word “ forthwith ” in the 56th rule of the court is to be construed within twenty-four hours thereafter.
*4It will hé>seen-that the cases relied upon and cited by the County Court. do -'not --sustain the respondent’s contention here. We think the-r-ulé tb-be -deduced from the cases, and having its foundation in reason* -is that words imposing a duty upon a court or judicial officer must receive reasonable construction. The courts should take their recesses and perform their duties .with reference to the surrounding conditions.-' Where a 'proceeding has advanced far. into the night before the completion, the court is not compelled to continue its work longer, but may adjourn until the next day, or to such further time as the law permits. A duty to be done forthwith is not an ' exception, Jo,:,th;s reasonable rule.. When the court or officer performs the duty within reasonable time after the event upon which it depends oecui'S, under all the. conditions surrounding the case, the command of the law is complied with.
The magistrate - in this case had conducted the proceeding to a late hour, and awaited the verdict of the jury beyond the hour when he might properly have adjourned his court until the next day, that the jury might be relieved of the case. He had received the verdict and made a memorandum thereof on paper. He was weary and his eyes were in a bad condition for further night work, and he held the further proceedings in the case until the next morning, when the first thing he did was. to adjust the costs and render the judgment, which consisted of the verdict and the cost, and enter it in his docket book, and the County Court erred in reversing the judgment.
The judgment of the County Court should be reversed, with costs of this appeal, and the judgment of the justice affirmed.
All concurred.
Judgment -of the County Court reversed, with costs, and the judgment of the Justice’s Court affirmed, with costs.